


EXHIBIT 10.1

 

 

 

THIRD AMENDMENT TO CREDIT AGREEMENT AND SECOND AMENDMENT TO SECURITY AGREEMENT

 

This THIRD AMENDMENT TO CREDIT AGREEMENT AND SECOND AMENDMENT TO SECURITY
AGREEMENT (this “Amendment”), dated as of July 7, 2007, is by and among CAYE
HOME FURNISHINGS, LLC, a Delaware limited liability company ("Caye Home"), CAYE
UPHOLSTERY, LLC, a Mississippi limited liability company ("Caye Upholstery"),
and CAYE INTERNATIONAL FURNISHINGS, LLC, a Mississippi limited liability company
(“Caye International" and together with the Caye Home and Caye Upholstery, each
individually as a "Vendor" and collectively as the "Vendors"), Caye Home, as
administrative agent for the Vendors (in such capacity, the "Agent"), and the
Customers, whose names are set forth on the signature pages hereto.  Capitalized
terms used herein and not otherwise defined shall have the meaning assigned such
term in the Credit Agreement (as defined below).

 

RECITALS:

 

A.    The Customers, the Vendors and the Agent are parties to that certain
Credit Agreement, dated as of July 11, 2005 (as amended to the date hereof, the
“Credit Agreement”) and the related Security Agreement, dated as of July 11,
2005 (as amended to the date hereof, the “Security Agreement”).

 

B.    The parties hereto have agreed to amend the Credit Agreement and Security
Agreement as set forth below.

 

    NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, the parties hereto agree as follows:

   

    SECTION 1.  Amendments to Credit Agreement.

 

(a)        Amendment to Introduction.  The first clause that begins “WHEREAS” in
the introduction to the Credit Agreement is hereby amended by deleting the
amount “$11,500,000” in the second line thereof and inserting the amount
“$13,500,000” in replacement thereof.

 

(b)        Amendment to Section 1.1.  Section 1.1 of the Credit Agreement is
hereby amended by deleting the amount “$11,500,000” in the second line thereof
and inserting the amount “$13,500,000” in replacement thereof.

 

(c)        Amendment to Section 7.23.  Section 7.23 of the Agreement is hereby
amended and restated in its entirely as follows:

 

7.23 Deposit Account Balance.  At all times, the Customers as a group shall
maintain no less than $1 million in the Restricted Deposit Account.

 

(d)        Amendment to Definition of Borrowing Base.  The definition of
“Borrowing Base” in Annex A of the Credit Agreement is hereby amended by
deleting text currently in part (c) of the first sentence thereof and inserting
the following “

(c) the amount in the Restricted Deposit Account”.

 

(e)        Definition of Restricted Deposit Account.  A new definition of
Restricted Deposit Account is added to Annex A as follows:

 

23

--------------------------------------------------------------------------------

 

“Restricted Deposit Account” means Account No. Fund 283 account number 29911339
and checking account number 777-350629 of Jennifer Convertibles, Inc., at J.P.
Morgan Chase Bank, N.A.

 

(f)        Amendment to Definition of Maximum Credit Amount. The definition of
“Maximum Credit Amount” in Annex A of the Credit Agreement is hereby amended and
restated in its entirely as follows:

 

"Maximum Credit Amount" means Thirteen Million Five Hundred Thousand Dollars
($13,500,000).

 

    SECTION 2.  Amendment to Security Agreement.

 

    The following item is hereby added to Exhibit A to the Security Agreement as
new item #3 thereof:

 

3.         Any Deposit Accounts other than the Restricted Deposit Account (it
being understood that the Restricted Deposit Account shall be the only Deposit
Account which is held as Collateral).

 

    SECTION 3.    Representations and Warranties.  Each Customer hereby
represents and warrants to each Vendor and the Agent, on the Amendment Effective
Date (as hereinafter defined), as follows:

 

(a)        After giving effect to this amendment, the representations and
warranties set forth in Article 6 of the Credit Agreement, and in each other
Credit Document, are true and correct in all material respects on and as of the
date hereof and on and as of the Amendment Effective Date (as defined in Section
4) with the same effect as if made on and as of the date hereof or the Amendment
Effective Date, as the case may be, except to the extent such representations
and warranties expressly relate solely to an earlier date.

 

(b)        Each Customer is in compliance with all terms and conditions of the
Credit Agreement and the other Credit Documents on its part to be observed and
performed and no Default or Event of Default has occurred and is continuing.

 

(c)        The execution, delivery and performance by each Customer of this
Amendment have been duly authorized by each Customer, as applicable.

 

(d)        This Amendment constitutes the legal, valid and binding obligation of
each Customer, enforceable against each Customer in accordance with its terms,
except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization or other similar laws
affecting the enforcement of creditors' rights or by the effect of general
equitable principles.

 

(e)        The execution, delivery and performance by each Customer of this
Amendment do not and will not conflict with, or constitute a violation or breach
of, or result in the imposition of any Lien upon the property of any Customer or
any of its Subsidiaries, by reason of the terms of (i) any contract, mortgage,
lease, agreement, indenture, or instrument to which any Customer is a party or
which is binding upon it, (ii) any Requirement of Law applicable to any
Customer, or (iii) the certificate or articles of incorporation or by-laws or
the limited liability company or limited partnership agreement of any Customer.

 

    SECTION 4.  Effectiveness.  This Amendment shall become effective only upon
satisfaction of the following conditions precedent (the first date upon which
each such condition has been satisfied being herein called the “Amendment
Effective Date”):

 

(a)        The Agent shall have received duly executed counterparts of this
Amendment which, when taken together, bear the authorized signatures of the
Customers, the Agent and the Vendors.

 

24

 

--------------------------------------------------------------------------------

(b)        The Agent shall have received a fully executed copy of the Blocked
Account Control Agreement set forth on Exhibit 1 hereto and the other documents
governing the Restricted Deposit Account shall be in form and substance
acceptable to the Agent.

 

(c)        The Agent shall have received certified copies of resolutions or
other action, incumbency certificates and/or other certificates of duly
authorized officers of each Customer as the Administrative Agent may require
evidencing the identity, authority and capacity of each duly authorized officer
authorized to act on behalf of such Customer in connection with this Amendment.

 

(d)        The Agent and the Vendors shall be satisfied that the representations
and warranties set forth in Section 3 of this Amendment are true and correct on
and as of the Amendment Effective Date and that no Default or Event of Default
has occurred and is continuing on and as of the Amendment Effective Date.

 

(e)        There shall not be any action pending or any judgment, order or
decree in effect which, in the judgment of the Agent or the Vendors, is likely
to restrain, prevent or impose materially adverse conditions upon the
performance by any Customer of its obligations under the Credit Agreement or the
other Credit Documents.

 

(f)        The Agent shall have received such other documents, legal opinions,
instruments and certificates relating to this Amendment as it shall reasonably
request and such other documents, legal opinions, instruments and certificates
that shall be reasonably satisfactory in form and substance to the Agent and the
Vendors.  All corporate or limited liability proceedings taken or to be taken in
connection with this Amendment and documents incidental thereto whether or not
referred to herein shall be reasonably satisfactory in form and substance to the
Agent and the Vendors.

 

    SECTION 5     Expenses.  Each party will pay their own expenses incurred in
connection with the preparation, negotiation, execution and delivery of this
Amendment, including, but not limited to, the reasonable fees and disbursements
of counsel.

 

    SECTION 6     Cross-References.  References in this Amendment to any Section
are, unless otherwise specified, to such Section of this Amendment.

 

    SECTION 7     Instrument Pursuant to Credit Agreement.  This Amendment is a
Credit Document executed pursuant to the Credit Agreement and shall (unless
otherwise expressly indicated herein) be construed, administered and applied in
accordance with the terms and provisions of the Credit Agreement.

 

    SECTION 8     Further Acts.  Each of the parties to this Amendment agrees
that at any time and from time to time upon the written request of any other
party, it will execute and deliver such further documents and do such further
acts and things as such other party may reasonably request in order to effect
the purposes of this Amendment.

 

    SECTION 9     Counterparts.  This Amendment may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. 

 

    SECTION 10    Severability.  In case any provision in or obligation under
this Amendment or the other Credit Documents shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

 

25

 

--------------------------------------------------------------------------------

 

    SECTION 11 Benefit of Agreement.  This Amendment shall be binding upon and
inure to the benefit of and be enforceable by the respective successors and
assigns of the parties hereto; provided that no Customer may assign or transfer
any of its interest hereunder without the prior written consent of the Vendors.

 

    SECTION 12    Integration.  This Amendment represents the agreement of the
Customers, each other Credit Party, the Agent and each of the Vendors signatory
hereto with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties relative to the subject matter
hereof not expressly set forth or referred to herein or in the other Credit
Documents.

 

    SECTION 13    Confirmation.  Except as expressly amended by the terms
hereof, all of the terms of the Credit Agreement and the other Credit Documents
shall continue in full force and effect and are hereby ratified and confirmed in
all respects.

 

    SECTION 14 Credit Documents.  Except as expressly set forth herein, the
amendments provided herein shall not by implication or otherwise limit,
constitute a waiver of, or otherwise affect the rights and remedies of the
Vendors or the Agent under any Credit Document, nor shall they constitute a
waiver of any Event of Default, nor shall they alter, modify, amend or in any
way affect any of the terms, conditions, obligations, covenants or agreements
contained in the any Credit Document.  Each of the amendments provided herein
shall apply and be effective only with respect to the provisions of the Credit
Agreement specifically referred to by such amendments.  Except as expressly
amended herein, the Credit Agreement and the other Credit Documents shall
continue in full force and effect in accordance with the provisions thereof.  As
used in the Credit Agreement, the terms “Agreement”, “herein”, “hereinafter”,
“hereunder”, “hereto” and words of similar import shall mean, from and after the
date hereof, the Credit Agreement as amended hereby.

 

 

*****

 

 

 

 

 

 

 

 

 

 

 

 

 

 

26


--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 

VENDORS:

CAYE HOME FURNISHINGS, LLC, as a Vendor

 

By:       /s/ Karl W. Leo

Name:   Karl W. Leo

Title:     Chairperson of Board of Managers

 

CAYE UPHOLSTERY, LLC, as a Vendor

 

 By:       /s/ Karl W. Leo

Name:   Karl W. Leo

Title:     Chairperson of Board of Managers

 

CAYE INTERNATIONAL FURNISHINGS, LLC, as a Vendor

 

By:       /s/ Karl W. Leo

Name:   Karl W. Leo

Title:     Chairperson of Board of Managers

 

ADMINISTRATIVE AGENT:

CAYE HOME FURNISHINGS, LLC, as Agent

 

By:       /s/ Karl W. Leo

Name:   Karl W. Leo

Title:     Chairperson of Board of Managers

 

CUSTOMERS:


PARENT-

JENNIFER CONVERTIBLES, INC.

 

By:      /s/ Harley J. Greenfield

Name:  Harley J. Greenfield

Title:    Chief Executive Officer

 

 

 

 

 

 

27

 

--------------------------------------------------------------------------------


 

SUBSIDIARIES OF PARENT-

CIPRIANO SQUARE CONVERTIBLES, INC.

 

By:      /s/ Harley J. Greenfield

Name:  Harley J. Greenfield

Title:    Chief Executive Officer

 

CONTOUR RD CONVERTIBLES, INC.

 

By:      /s/ Harley J. Greenfield

Name:  Harley J. Greenfield

Title:    Chief Executive Officer

ELEGANT LIVING MANAGEMENT, LTD.

 

By:      /s/ Harley J. Greenfield

Name:  Harley J. Greenfield

Title:    Chief Executive Officer

HARTSDALE CONVERTIBLES, INC.

 

By:      /s/ Harley J. Greenfield

Name:  Harley J. Greenfield

Title:    Chief Executive Officer

JAMAICA AVENUE CONVERTIBLES, INC.

 

By:      /s/ Harley J. Greenfield

Name:  Harley J. Greenfield

Title:    Chief Executive Officer

JENNIFER ACQUISITION CORP.

 

By:      /s/ Harley J. Greenfield

Name:  Harley J. Greenfield

Title:    Chief Executive Officer

JENNIFER CHICAGO LTD

 

By:      /s/ Harley J. Greenfield

Name:  Harley J. Greenfield

Title:    Chief Executive Officer

JENNIFER CONVERTIBLES BOYLSTON MA, INC

.

By:      /s/ Harley J. Greenfield

Name:  Harley J. Greenfield

Title:    Chief Executive Officer

JENNIFER CONVERTIBLES LICENSING CORP

.

By:      /s/ Harley J. Greenfield

Name:  Harley J. Greenfield

Title:    Chief Executive Officer

JENNIFER CONVERTIBLES NATICK, INC.

 

By:      /s/ Harley J. Greenfield

Name:  Harley J. Greenfield

Title:     Chief Executive Officer

JENNIFER MANAGEMENT II CORP

 

By:      /s/ Harley J. Greenfield

Name:  Harley J. Greenfield

Title:    Chief Executive Officer

JENNIFER MANAGEMENT III CORP.

 

By:      /s/ Harley J. Greenfield

Name:  Harley J. Greenfield

Title:    Chief Executive Officer

 

 

 

28

 

--------------------------------------------------------------------------------


 

JENNIFER MANAGEMENT IV CORP.

 

By:      /s/ Harley J. Greenfield

Name:  Harley J. Greenfield

Title:    Chief Executive Officer

JENNIFER MANAGEMENT V LTD.

 

By:      /s/ Harley J. Greenfield

Name:  Harley J. Greenfield

Title:    Chief Executive Officer

JENNIFER MEDIA CORP.

 

By:      /s/ Harley J. Greenfield

Name:  Harley J. Greenfield

Title:    Chief Executive Officer

JENNIFER OUTLET CENTER, INC.

 

By:      /s/ Harley J. Greenfield

Name:  Harley J. Greenfield

Title:    Chief Executive Officer

JENNIFER PURCHASING CORP.

 

By:      /s/ Harley J. Greenfield

Name:  Harley J. Greenfield

Title:    Chief Executive Officer

NICHOLSON LANE CONVERTIBLES, INC.

 

By:      /s/ Harley J. Greenfield

Name:  Harley J. Greenfield

Title:    Chief Executive Officer

NICOLE CONVERTIBLES, INC.

 

By:      /s/ Harley J. Greenfield

Name:  Harley J. Greenfield

Title:    Chief Executive Officer

ROUTE 35 CONVERTIBLES, INC.

 

By:      /s/ Harley J. Greenfield

Name:  Harley J. Greenfield

Title:    Chief Executive Officer

STEWART STREET CONVERTIBLES, INC.

 

By:      /s/ Harley J. Greenfield

Name:  Harley J. Greenfield

Title:    Chief Executive Officer

VALLEY STREAM CONVERTIBLES, INC.

 

By:      /s/ Harley J. Greenfield

Name:  Harley J. Greenfield

Title:    Chief Executive Officer

WASHINGTON HEIGHTS CONVERTIBLES, INC.

 

By:      /s/ Harley J. Greenfield

Name:  Harley J. Greenfield

Title:    Chief Executive Officer

 

 

29

--------------------------------------------------------------------------------


EXHIBIT 1

BLOCKED ACCOUNT CONTROL AGREEMENT

("Lender Control")

 

            AGREEMENT dated as of May 18, 2007, by and among Jennifer
Convertibles, Inc. (“Company”), Caye Home Furnishings, LLC (“Lender”) and
JPMorgan Chase Bank, N.A. (“Depositary”).

 

            The parties hereto refer to Account No. Fund 283-account number
29911339 and checking account number 777-350629 in the name of Company
maintained at Depositary (the “Account”) and hereby agree as follows:

 

            1.  Company and Lender notify Depositary that by separate agreement
Company has granted Lender a security interest in the Account and all funds on
deposit from time to time therein.  Depositary acknowledges being so notified.

 

            2. Depositary shall honor only withdrawal, payment, transfer or
other fund disposition or other instructions which the Company is entitled to
give under the Account Documentation (as hereinafter defined) (collectively,
“instructions”) received from the Lender (without Company’s consent) concerning
the Account.  The Company shall have no right to issue instructions or any other
right or ability to access or withdraw or transfer funds from the Account
[without Lender’s express written consent with respect thereto].

 

            3.  This Agreement supplements, rather than replaces, Depositary’s
deposit account agreement, terms and conditions and other standard documentation
in effect from time to time with respect to the Account or services provided in
connection with the Account (the “Account Documentation”), which Account
Documentation will continue to apply to the Account and such services, and the
respective rights, powers, duties, obligations, liabilities and responsibilities
of the parties thereto and hereto, to the extent not expressly conflicting with
the provisions of this Agreement (however, in the event of any such conflict,
the provisions of this Agreement shall control).  Prior to issuing any
instructions, Lender shall provide Depositary with such documentation as
Depositary may reasonably request to establish the identity and authority of the
individuals issuing instructions on behalf of Lender.  Lender may request the
Depositary to provide other services (such as automatic daily transfers) with
respect to the Account; however, if such services are not authorized or
otherwise covered under the Account Documentation, Depositary’s decision to
provide any such services shall be made in its sole discretion (including
without limitation being subject to Company and/or Lender executing such Account
Documentation or other documentation as Depositary may require in connection
therewith).

 

            4.  Depositary agrees not to exercise or claim any right of offset,
banker’s lien or other like right against the Account for so long as this
Agreement is in effect except with respect to (i) returned or charged-back
items, reversals or cancellations of payment orders and other electronic fund
transfers or other corrections or adjustments to the Account or transactions
therein, (ii) overdrafts in the Account or (iii) Depositary’s charges, fees and
expenses with respect to the Account or the services provided hereunder.

 

            5.  Notwithstanding anything to the contrary in this Agreement:  (i)
Depositary shall have only the duties and responsibilities with respect to the
matters set forth herein as is expressly set forth in writing herein and shall
not be deemed to be an agent, bailee or fiduciary for any party hereto; (ii)
Depositary shall be fully protected in acting or refraining from acting in good
faith without investigation on any notice, instruction or request purportedly
furnished to it by Company or Lender in accordance with the terms hereof, in
which case the parties hereto agree that Depositary has no duty to make any
further inquiry whatsoever; (iii) it is hereby acknowledged and agreed that
Depositary has no knowledge of (and is not required to know) the terms and
provisions of the separate agreement referred to in paragraph 1 above or any
other related documentation or whether any actions by Lender, Company or any
other person or entity are permitted or a breach thereunder or consistent or
inconsistent therewith, (iv) Depositary shall not be liable to any party hereto
or any other

 

 

 

 

30

 

--------------------------------------------------------------------------------

 

 

person for any action or failure to act under or in connection with this
Agreement except to the extent such conduct constitutes its own willful
misconduct or gross negligence (and to the maximum extent permitted by law,
shall under no circumstances be liable for any incidental, indirect, special,
consequential or punitive damages); and (v) Depositary shall not be liable for
losses or delays caused by force majeure, interruption or malfunction of
computer, transmission or communications facilities, labor difficulties, court
order or decree, the commencement of bankruptcy or other similar proceedings or
other matters beyond Depositary’s reasonable control.

 

            6.  Company hereby agrees to indemnify, defend and save harmless
Depositary against any loss, liability or expense (including reasonable fees and
disbursements of counsel who may be an employee of Depositary) (collectively,
“Covered Items”) incurred in connection with this Agreement or the Account
(except to the extent due to Depositary's willful misconduct or gross
negligence) or any interpleader proceeding relating thereto or incurred at
Company's direction or instruction.  Lender hereby agrees to indemnify, defend
and save harmless Depositary against any Covered Items incurred (i) in
connection with this Agreement or the Account (except to the extent due to
Depositary's willful misconduct or gross negligence) or any interpleader
proceeding related thereto, (ii) at Lender’s direction or instruction or (iii)
due to any claim by Lender of an interest in the Account or the funds on deposit
therein.

 

            7.  Depositary may terminate this Agreement (a) in its discretion
upon the sending of at least thirty (30) days' advance written notice to the
other parties hereto or (b) because of a material breach by Company or Lender of
any of the terms of this Agreement or the Account Documentation, upon the
sending of at least five (5) days advance written notice to the other parties
hereto.  Lender may terminate this Agreement in its discretion upon the sending
of at least three (3) days advance written notice to the other parties hereto. 
Any other termination or any amendment or waiver of this Agreement shall be
effected solely by an instrument in writing executed by all the parties hereto. 
The provisions of paragraphs 5 and 6 above shall survive any such termination.

 

            8.  Company shall compensate Depositary for the opening and
administration of the Account and services provided hereunder in accordance with
Depositary’s fee schedules from time to time in effect.  Payment will be
effected by a direct debit to the Account.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

31

 

--------------------------------------------------------------------------------


            9.  This Agreement:  (i) may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument; (ii) shall become
effective when counterparts hereof have been signed by the parties hereto; and
(iii) shall be governed by and construed in accordance with the laws of the
State of New York.  All parties hereby waive all rights to a trial by jury in
any action or proceeding relating to the Account or this Agreement.  All notices
under this Agreement shall be in writing and sent (including via facsimile
transmission) to the parties hereto at their respective addresses or fax numbers
set forth below (or to such other address or fax number as any such party shall
designate in writing to the other parties from time to time).

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

 

JENNIFER CONVERTIBLES, INC.                              CAYE HOME FURNISHINGS,
LLC

 

By:  /s/ Harley J. Greenfield                                            By: 
/s/ Wayne Stewart             

      Name: Harley J. Greenfield                                      Name:
Wayne Stewart

        Title: Chief Executive Officer                                  Title:
Chief Financial Officer

 

Address for       419 Crossways Park Drive                   1201 West Bankhead
Street

Notices:            Woodbury, NY 11797                           New Albany, MS
38652

                            Fax No.: 516-496-9491                       Fax
No.:                                   

 

JPMORGAN CHASE BANK, N.A.

 

By: /s/ James Maron                 

       Name:  James Maron

      Title:   Vice President

                                                                       

Address

For Notices:  JPMorgan Chase Bank, N.A.

                        395 North Service Road, Melville, NY 11747

                        Attention:  John Spurrell and James Maron

                        Fax No.:  631-755-0139

 

 

 

 

32

 